Citation Nr: 1202707	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-31 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a prostate/bladder disorder, including as secondary to the service-connected diabetes mellitus, type 2.

2.  Entitlement to service connection for erectile dysfunction, including as secondary to the service-connected diabetes mellitus type 2.

3.  Entitlement to service connection for a skin disorder, including as secondary to the service-connected diabetes mellitus type 2.

4.  Entitlement to service connection for an innocently acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), including as secondary to the service-connected diabetes mellitus type 2.

5.  Whether new and material evidence has been received to reopen the claim of service connection for a heart disorder.

6.  Entitlement to service connection for a heart disorder, including as due to exposure to Agent Orange or secondary to the service-connected diabetes mellitus type 2.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from December 1984 to May 1996 and had prior active service of 18 years and 6 months.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Nashville RO.

A number of medical records have been associated with the claims file since the August 2009 Statement of the Case (SOC) that are pertinent to the appeals but have not been considered by the RO.  Although a waiver of initial RO consideration of this evidence is not of record, the Board's consideration of the matters hereinbelow is not prejudicial to the Veteran since the outcomes are favorable to the Veteran.

The issues of service connection for depression and a skin disorder being remanded are addressed are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran is shown to have disability manifested by a prostate disorder and urinary disorder that is at least as likely as not caused by the service-connected diabetes mellitus.

2.  The Veteran is shown to have disability manifested by erectile dysfunction that is at least as likely as not caused by the service-connected diabetes mellitus.

3.  The RO denied the Veteran's claim of service connection for a heart disorder in an unappealed October 2001 rating decision. 

2.  The material received since the October 2001 decision includes evidence that is neither cumulative in nature nor repetitive of evidence that was of record at the time of the prior denial and relates to a previously unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim. 

3.  The Veteran is shown to have performed active duty in the Republic of Vietnam.

4.  The currently demonstrated coronary artery disease as a form of ischemic heart disease is shown as likely as not to have been manifested to a degree of 10 percent of more and is linked to the Veteran's presumed exposure to Agent Orange during service. 


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by bladder and urinary disorders is proximately due to or the result of the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by erectile dysfunction is proximately due to or the result of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 

3.  The evidence received since the October 2001 rating decision is new and material for the purpose of reopening the claim of service connection for a heart disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 

4.  By extending the benefit of the doubt to the Veteran, his disability manifested by coronary artery disease is due to his presumed Agent Orange exposure that was incurred in active service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

With respect to petition to reopen, the Board notes that the Court has held that, because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Court further held that the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. 

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required. 



Legal Criteria for Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service-connected; and (3) competent evidence of a nexus between the two. 


Analysis


A. Prostate/Bladder Disorder

The Veteran contends that his prostate and urinary disorder is due to his service-connected diabetes mellitus.  

The Veteran's service treatment records document his long history of prostate problems.  Prostatitis appears to have been first diagnosed in March 1977.  Following this there are records.  (See records dated in May 1984, June 1984, October 1985, February 1987, May 1988, August 1988, February 1992, and March 1993 (this later record notes BPH vs. chronic prostatitis)).

A January 2001 medical record noted that the Veteran's complaints of urinary hesitancy and frequent dysuria.  On examination, he was found to have a slightly enlarged, but nontender prostate.  The assessment was UTI (urinary tract infection).

He continued to have urinary complaints in March 2001; the assessment was that of benign prostatic hypertrophy (BPH).

In April 2001, the Veteran underwent a cystourethroscopy, urethral dilation, and prostate biopsy.  The surgery was performed due to diagnoses of bladder outlet obstruction, enlarged prostate, elevated prostatic specific antigen (PSA), and urethral stricture disease.

At a VA examination in July 2007, the examiner indicated that the Veteran did not have any genitourinary symptoms related to his diabetes mellitus.

At an April 2008 VA examination, the Veteran was found to have a boggy, enlarged prostate.  The Veteran was also noted to have urinary frequency, urgency, and incontinence.  The examiner opined that the Veteran's genitourinary symptoms were related to diabetes mellitus and that his neurogenic bladder was also a complication of his diabetes mellitus based on the duration of the primary disability (diabetes mellitus).  

On this record, there is conflicting evidence as to whether the Veteran has current disability due to service or secondary to the service-connected diabetes mellitus.  Both VA examiners reviewed the records and examined the Veteran, only the April 2008 examiner provided a rationale.   

The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1993).

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the benign prostatic hypertrophy as likely as not had its clinical onset during the Veteran's long period of active service and that his neurogenic bladder as likely as not was caused by the service-connected diabetes mellitus.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


B. Erectile Dysfunction

The Veteran also contends that his erectile dysfunction is due to his service-connected diabetes mellitus.  

The onset of the Veteran's erectile dysfunction is unclear.  Although the record includes an October 2006 treatment record that indicates the Veteran was previously on medication to improve sexual function, a July 2007 VA examination for diabetes mellitus does not list erectile dysfunction among the diabetic complications.  

Nevertheless, there is other evidence that later establishes a diagnosis of erectile dysfunction.  At the April 2008 VA examination, the Veteran was diagnosed as having erectile dysfunction.  The examiner also opined that the most likely cause of the erectile dysfunction was his diabetes mellitus due to the duration of the primary disability.

Thus, on this record, the evidence tends to show that the currently diagnosed erectile dysfunction as likely as not is caused by the service-connected diabetes mellitus.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


Legal Criteria for New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 


Analysis

A. New and Material Evidence

The RO denied the Veteran's claim of service connection for a heart disorder in an October 2001 rating decision essentially based on a finding that there was no evidence of a heart disability in service or thereafter.  The evidence considered at that time consisted of the Veteran's service treatment records that showed a few complaints of chest pain or pressure, but no diagnosis of a heart disorder (See records dated April l976, October 1984, May 1987, September 1987, and September 1992).  The EKGs in October 1984 and October 1985 were within normal limits.  An ECG in September 1993 had a nonspecific T wave abnormality , but there was no diagnosis of a heart disorder.  A September 1995 ECG was considered borderline, but again there was no diagnosis of a heart disorder.

The evidence received since the October 2001 rating decision includes VA treatment records dated from February 2001 to June 2011 and private treatment records in 2000 and 2011. 

A May 2000 private treatment record showed that the Veteran had a history of exercise-induced ventricular tachycardia on the treadmill, but not other symptoms of arrhythmia.  A catheterization showed no critical disease, but there was definite coronary artery disease.  The Veteran believed that his current stress made him feel worse.  The impressions included those of coronary artery disease and exercise induced ventricular tachycardia.

A September 2001 VA treatment record showed that an EKG revealed normal sinus rhythm with minimal voltage criteria for LVH (left ventricular hypertrophy).

An October 2005 VA record included a notation of rule out CAD (coronary artery disease).

An April 2008 VA examination for complications of diabetes mellitus indicated that  the Veteran had been hospitalized in 2001 for angina and had a cardiac catheterization without stenting.  The examiner noted that the Veteran had cardiac symptoms of angina, shortness of breath and dizziness that were related to diabetes mellitus.  

Regarding complications of diabetes, the examiner indicated that the Veteran's coronary artery disease was potentially related to diabetes mellitus based on the duration of the disease and the onset of the complication in relation to the onset of diabetes.  

An August 2009 VA treatment record notes the Veteran's complaints of chest pain with shortness of breath.  An EKG, laboratory testing and chest X-ray study were normal.  The assessment was that of atypical chest pain.  

A September 2009 VA treatment record showed that testing was clinically and electrocardiographically negative for stress induced myocardial ischemia.  

In the following month, in October 2009, a VA treatment record notes that the Veteran had a cardiac catheterization since his previous visit after having a negative nuclear test at the VA facility and a positive stress test at a private hospital.  The impression included that of ASCVD (arteriosclerotic cardiovascular disease).

A February 2011 private medical record contains an impression of noncritical coronary atherosclerosis.  

A June 2011 Ischemic Heart Disease (IHD) Disability Benefits Questionnaire completed by a VA physician noted that the Veteran had ischemic heart disease.

The evidence is new and material because it addresses an unestablished fact that tends to substantiate the claim.  Namely, the record now contains clear evidence of coronary artery disease.  Thus, it raises a reasonable possibility of substantiating the claim. 

Accordingly, on this record, new and material evidence has been presented to reopen the claim of service connection a heart disorder. 


B. De Novo Review

While the evidence only suggests that the heart disability may be related to the service-connected diabetes mellitus, the Board notes that service connection for the claimed heart disability is available on a presumptive basis due to his Vietnam service and presumed exposure to Agent Orange.

The record shows that the Veteran served in the Republic of Vietnam during his long period of active service.  It further shows that he is diagnosed as having ischemic heart disease and coronary artery disease.  

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service connected if manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116 (a, b); 38 C.F.R. § 3.307(a)(6)(ii). 

A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The diseases subject to this presumption of service connection are listed at 38 C.F.R. § 3.309(e). During the pendency of the Veteran's claim and appeal, VA amended 38 C.F.R. § 3.309(e) to include ischemic heart disease.  75 Fed. Reg. 53202 (August 31, 2010). 

The pertinent part of that amendment added the following to § 3.309(e): "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)."  75 Fed. Reg. 53202, 53216 (August 31, 2010). 

This amended rule applies to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  75 Fed. Reg. 53202 (August 31, 2010).  Id.  The Veteran's claim was received by the RO in February 2008 and remained pending in August 2010; therefore, the amendment applies. 

Based on his service in the Republic Vietnam, his exposure to Agent Orange is presumed.  

As noted, ischemic heart disease, to include specifically coronary artery disease, is one of the disabilities for which presumptive connection is available based upon herbicide exposure.  See 38 C.F.R. § 3.309(e). 

Furthermore, the findings noted on the June 2011 VA Questionnaire showed that the Veteran had MET levels that were as likely as not 10 percent disabling.

In resolving all reasonable doubt in the Veteran's favor, service connection for is warranted.


ORDER

Service connection for benign prostatic hypertrophy and a neurogenic bladder is granted.

Service connection for erectile dysfunction is granted.

As new and material evidence has been presented to reopen the claim of service connection for a heart disorder, the appeal to this extent is allowed. 

Service connection for coronary artery disease is granted.



REMAND

The Board finds that additional development is needed to determine whether the currently diagnosed depression is caused or aggravated by a service-connected disability.

Although the initial diagnosis of major depression was made in 2001 and is shown to be related to the Veteran's unemployment and financial pressure, a July 2007 VA examiner indicated that the Veteran's depression might have been aggravated by his service-connected posttraumatic stress disorder (PTSD).  Consequently, a VA examination is necessary to obtain an opinion.

Regarding the claimed skin disorder, an April 2008 VA examination suggested the Veteran had diabetic skin symptoms; however, the specific skin disorder was not identified.  The examiner also noted that the Veteran had a rash on the groin that was possibly fungal since 1960.

A June 1976 service treatment record showed that the Veteran had a groin rash that was diagnosed as tinea cruris.

Accordingly, a VA examination is necessary to determine the nature and likely etiology of the claimed skin condition.

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to obtain copies of any outstanding records referable to the treatment received by the Veteran for his claimed depression and skin disorder since June 2011. 

2.  The RO should take appropriate steps to contact the Veteran in order to have him identify any non-VA health care providers who have treated for his claimed depression and skin disorder.  The Veteran should be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO should then obtain copies of any records that relate to a possible skin disorder or depression and associate them with the claims file. 

3.  Then, the Veteran should be scheduled for a VA examination to determine the nature and likely etiology of the claimed depression. 

The claims folder should be made available to the examiner for review.  All appropriate testing should be performed. 

After reviewing the entire record and examining the Veteran, the VA examiner should provide an opinion as to whether any current major depressive disorder at least as likely as was caused or aggravated by a service-connected PTSD. 

The examiner must provide a rationale for any opinion expressed.  If the examiner is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report along with an explanation, with some specificity as to why an opinion may not be offered. 

4.  The Veteran should then be scheduled for a VA skin examination to determine the nature and likely etiology of the claimed skin disorder.  

The claims folder should be made available to the examiner for review.  All appropriate testing should be performed. 

After reviewing the entire record and examining the Veteran, the VA examiner should identify any current skin disability at least as likely as not had its clinical onset during service or was caused or aggravated by the service-connected diabetes mellitus.  

The examiner should provide also provide an opinion as to whether the Veteran had any other skin disorder that had its onset in service or is otherwise related to service, to include the skin complaints and treatment noted therein.

The examiner must provide a rationale for any opinion expressed.  If the examiner is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report along with an explanation, with some specificity as to why an opinion may not be offered. 

5.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


